Citation Nr: 0414705	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1994 
to December 1997.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In December 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

At his December 2003 hearing before the undersigned, the 
veteran testified that he is receiving Social Security 
Administration (SSA) benefits due to his psychiatric 
disability.  However, the record does not contain the SSA 
decision granting the veteran benefits or the records upon 
which the SSA based its decision to award the veteran 
benefits.  Without obtaining and reviewing SSA records, the 
Board cannot be sure that such records might not aid in the 
establishment of entitlement to an increased rating.  38 
U.S.C. § 5103A (West 2002); Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).  As such, these records should be obtained and 
incorporated into the claims file.  38 U.S.C.A. § 5103A (West 
2002).  

The veteran was last examined by VA for disability evaluation 
in June 2001.  A more current examination should be conducted 
to evaluate his impairment.  In addition, he has testified 
that he receives VA outpatient treatment at the Hines VA 
monthly.  Records of such treatment are most recently dated 
in 2001.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should specifically request all 
treatment and examination records for the 
veteran from the VA Hines facility since 
2001.  The RO should assist the appellant 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The veteran should be afforded a 
thorough and complete VA examination to 
determine the severity of his service-
connected psychiatric disability.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  The claims folder must 
be made available to the examiner for 
review before the examination, and the 
examiner must indicate in the examination 
report that this has been accomplished.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner must assign a GAF score and 
comment on the employability of the 
veteran.  

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the appellant 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



